DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kashiwazaki (U.S 2005/0104196 A1).
As to claim 16, Kashiwazaki discloses in Fig. 3 a method of forming a semiconductor device assembly, the method comprising:
attaching one or more first dies (“electronic component “ 34) to a front side (top side) of a substrate (“a first interposer substrate” 20) (Fig. 3, [0045]-[0047], [0049]-[0050]); attaching a second die (“semiconductor  chip” 23) to a back side (bottom side) of the substrate (“a first interposer substrate” 20) opposite the front side (top side) (Fig. 3, para. [0046], [0048]); attaching a front side (top side) of a interposer (“second interposer substrate” 25) to the second die (“semiconductor  chip” 23) and to the back side (bottom side) of the substrate (“a first interposer substrate” 20) (Fig. 3, para. [0044]-[0048]); attaching a first plurality of solder balls (29) to a first plurality of external contacts (“pads” 26b) on a back side (bottom side) of the substrate (“a first interposer substrate” 20) (Fig. 3, para. [0045]-[0048]); and attaching a second plurality of solder balls (32) to a second plurality of external contacts (“bonding pads” 30a and ”pads”/”electrodes” 30b) on a back side (bottom side) of the interposer (“second interposer substrate” 25) opposite the front side (top side) (Fig. 3, [0046]-[0048]),  wherein the first plurality of solder balls (29) and the second plurality of solder balls (32) are configured to bond with co-planar package contacts (co-planar package contacts on top surface of “mother board” 36) (Fig. 3, para. [0045], [0046], [0049], [0086]).  
As to claim 17, as applied to claim 16 above, Kashiwazaki discloses in Fig. 3  all claimed limitations including the method further comprising encapsulating (“conductive material” 35) the one or more first dies (34) (para. [0049], [0086]).
As to claim 18, as applied to claim 16 above, Kashiwazaki discloses in Fig. 3  all claimed limitations including the limitation wherein attaching the second die (23) to the back side (bottom side) of the substrate (20) comprises electrically coupling the second die (23) to a plurality of pads (26b) on the second side (bottom side) of the substrate (20) by direct chip attach (DCA) (“gold bonding wire” 28) (Fig. 3, para. [0100]).
As to claim 20, as applied to claim 16 above, Kashiwazaki discloses in Fig. 3  all claimed limitations including the limitation wherein the substrate (20) further includes a plurality of interposer contacts (“bonding pads (electrodes)” 26a) on the back side of the substrate (20), and wherein attaching the front side (top side) of the interposer (25) to the back side (bottom side) of the substrate (20) comprises electrically coupling the interposer (25) to the plurality of interposer contacts (“bonding pads (electrodes)” 26a) (Fig. 3, para. [0045]).
As to claim 21, as applied to claim 16 above, Kashiwazaki discloses in Fig. 3  all claimed limitations including the limitation wherein attaching the front side (top side) of the interposer (25) to the second die (23) comprises disposing a thermal interface material (“adhesive” 24) between the front side (top side) of the interposer (25) and the second die (23) (Fig. 3, para. [0044]).
As to claim 22, as applied to claim 16 above, Kashiwazaki discloses in Fig. 3  all claimed limitations including the method further comprising disposing a layer of underfill material (“resin” 33) between the interposer (25) and the substrate (20), the layer of underfill material (“resin” 33) at least partially surrounding the second die (23) (Fig. 3, para. [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fig. 3 (first embodiment) of Kashiwazaki (U.S 2005/0104196 A1) in view of Fig. 7 (second embodiment) of Kashiwazaki (U.S 2005/0104196 A1).
As to claim 19, as applied to claim 16 above, Kashiwazaki discloses in Fig. 3 all claimed limitations except for the step of: electrically coupling the second die to one or more of a plurality of inner contacts on the font side of the interposer.
Fig. 7 (second embodiment) of Kashiwazaki discloses the step of: electrically coupling the second die (“semiconductor chip” 5) to one or more of a plurality of inner contacts (“pads (electrodes)” 51) on the font side (top side) of the interposer (“ interposer substrate” 7) (Fig. 7, para. [0055]-[0060]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Fig. 3 (first embodiment) of Kashiwazaki by electrically coupling the second die to one or more of a plurality of inner contacts on the font side of the interposer as taught by Fig. 7 (second embodiment) of Kashiwazaki, in order to provide good electrical interconnection between the second die and the interposer so as to enhance good conductivity.
 
Allowable Subject Matter
Claims 1-15 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  a semiconductor device assembly comprising: a substrate including a plurality of internal contacts on a first side and a first plurality of external contacts on a second side; the one or more first dies electrically coupled to the internal contacts; a interposer having a length and a width each less than both a length and a width of the substrate, the interposer having a plurality of inner contacts on a first side and having a second plurality of external contacts on a second side, the interposer coupled to the second side of the substrate at least in part by one or more of the plurality of inner contacts; a second die disposed between the second side of the substrate and the first side of the interposer; wherein the first plurality of solder balls and the second plurality of solder balls are configured to bond with co-planar package contacts, in combination with other claimed features, as recited in independent claim 1.  Claims 2-15 are dependent upon independent claim 1, and are therefore allowed.

  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        September 30, 2022